     Case 2:12-cv-08091 Document 49 Filed 05/12/19 Page 1 of 10 PageID #: 409



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT CHARLESTON


 IN RE ETHICON, INC., PELVIC
 REPAIR SYSTEM PRODUCTS                                  Master File No. 2:12-MD-02327
 LIABILITY LITIGATION                                              MDL 2327

 THIS DOCUMENT RELATES TO:
                                                            JOSEPH R. GOODWIN
 Paula Houck, et al. v. Ethicon, Inc., et al.               U.S. DISTRICT JUDGE
 Case No. 2:12-cv-08091


                    MEMORANDUM OF LAW IN SUPPORT OF
              DEFENDANTS’ MOTION TO LIMIT THE CASE-SPECIFIC
             OPINIONS AND TESTIMONY OF DR. DANIEL ELLIOTT, M.D.

        Defendants Ethicon, Inc. and Johnson & Johnson (collectively, “Ethicon”), submit this

Memorandum of Law in Support of Defendants’ Motion to Limit the Case-Specific Opinions and

Testimony of Dr. Daniel Elliott, M.D., pursuant to Federal Rule of Evidence 702 and Daubert v.

Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), and its progeny.

        The Court should limit or exclude his case-specific opinions to the extent such opinions

are predicated upon his inadmissible general causation opinions. Additionally, the Court should

exclude the following case-specific opinions offered by Dr. Elliott: (1) opinions concerning

warnings (including the informed consent process) because such opinions do not fit the facts of

this case; and (2) “quality of life” opinions because such opinions are not helpful to the jury and

Dr. Elliott lacks the qualifications to opine on psychological and emotional damages.

I.      Background

        On June 3, 2009, Plaintiff Paula Houck underwent surgical implantation of TVT-O

performed by Dr. Daniel Kim for the treatment of stress urinary incontinence. Ex. A, Expert Case

Specific Report of Ms. Paula Houck by Dr. Daniel Elliott [“Case-Specific Report”] at 36–37. Dr.
   Case 2:12-cv-08091 Document 49 Filed 05/12/19 Page 2 of 10 PageID #: 410



Kim performed concomitant laparoscopic lysis of adhesions, bilateral salpingo-oophorectomy,

native-tissue anterior and posterior colporrhaphy, and cystoscopy with hydrodistention to address

preoperative diagnoses of pelvic pain, cystocele, rectocele and interstitial cystitis. Id. Since that

time, Ms. Houck has undergone two procedures to remove exposed mesh; a sling urethropexy with

a cadaveric pubovaginal sling, urethral lysis and vaginal reconstruction to address recurrent

incontinence, pain with intercourse and narrow vaginal canal; and a urethrolysis to release the

pubovaginal sling due to urinary retention. Id. at 38–43.

       Plaintiffs have designated Dr. Daniel Elliott as an expert urologist offering opinions as to

both general and “case-specific” causation. Ex. B, Pl.’s Designation and Disclosure of Case-

Specific Expert Witnesses at 1–2. In the first 33½ pages of his 46-page “case-specific” report, Dr.

Elliott offers various general opinions concerning alleged defects and mistakes in the design,

testing, premarket clearance, warnings, and instructions for the TVT-O device. See Ex. A, Case-

Specific Report at 1–34.

       Specific to Ms. Houck, Dr. Elliott opines that she has suffered extensive scarring, which

led to vaginal pain and dyspareunia, and that this scarring led to the development of pelvic floor

myalgia, which also causes pain and discomfort. Id. at 45. Further, Dr. Elliott opines that the TVT-

O “has caused a severe compromise to Ms. Houck’s quality of life,” and that “the long-term

negative impact on her quality of life” could lead to “feelings of isolation, loneliness, depression

and suicide.” Id. at 45–46. He also opines that Ms. Houck was unable to render “a fully informed

medical decision regarding the implantation of the TVT-O polypropylene mesh because Ethicon

failed to fully disclose the risks, complications (both early and late), and the consequences thereof,

in Ethicon’s Instructions for Use.” Id. at 46.




                                                  2
       Case 2:12-cv-08091 Document 49 Filed 05/12/19 Page 3 of 10 PageID #: 411



II.       Legal Standard

          Ethicon incorporates by reference the standard of review for Daubert motions as articulated

by the Court in Edwards v. Ethicon, Inc., 2014 WL 3361923, at *1–3 (S.D. W. Va. July 8, 2014).

III.      Argument

          A.     Dr. Elliott’s Case-Specific Opinions Should Be Limited or Excluded to the
                 Extent Such Opinions are Predicated Upon His Inadmissible General
                 Causation Opinions.

          Dr. Elliott’s general TVT-O opinions set forth in his “case-specific” report for Ms. Houck

are inadmissible for many of the same reasons as his general opinions regarding TVT-O and other

products, as disclosed in other Wave cases. For example, Dr. Elliott opines that the polypropylene

mesh in TVT-O degrades, leading to clinical complications; that Ethicon “downplayed” adverse

risks and complications in the applicable Instructions for Use (“IFU”); and that Ethicon did not

conduct adequate testing or studies regarding the TVT-O. Ex. A, Case-Specific Report at 4.

Throughout the first 33½ pages of his “case-specific” report, Dr. Elliott offers opinions regarding

what Ethicon “knew” and when Ethicon knew it. See id. at 1–34.

          However, this Court has previously excluded Dr. Elliott’s opinions regarding marketing

and Ethicon’s “state of mind” and corporate conduct, (see Mem. Op. & Order, No. 2:13-cv-22473,

Doc. No. 265, at 17–26); his opinions linking degradation to clinical harm, see In Re: Ethicon, Inc.

Pelvic Repair Sys. Prod. Liab. Lit., 2016 WL 4500768, at *3 (S.D. W. Va. Aug. 26, 2016); as well

as his “warnings” opinions (see Order Adopting Mem. Op & Order, No. 2:12-md-02327, Doc. No.

6409, at 2 (S.D. W. Va. July 27, 2018)). As such, Dr. Elliott’s case-specific opinions regarding

Ms. Houck should be limited or excluded to the extent such opinions are predicated upon his

inadmissible general causation opinions, including the general opinions recited in his “case-

specific” report. See, e.g., In re C.R. Bard, 948 F. Supp. 2d 589, 605 (S.D. W. Va. 2013) (noting



                                                   3
   Case 2:12-cv-08091 Document 49 Filed 05/12/19 Page 4 of 10 PageID #: 412



that “establishing general causation is an essential prerequisite to proving specific causation”)

(internal citations omitted).

       B.      This Court Should Exclude Dr. Elliott’s Opinions on Warnings and Informed
               Consent.

       Although couched in terms of “informed consent,” Dr. Elliott offers the opinion that the

TVT-O warnings were inadequate. Ex. A, Case-Specific Report at 46. Similarly, the general

section of Dr. Elliott’s “case-specific” report contains numerous references to the inadequacy of

the warnings for TVT-O. See, e.g., id. at 29–31. For the reasons set forth below, the Court should

exclude these opinions.

               1.      Dr. Elliott is not qualified to offer opinions regarding what should or
                       should not be included in an IFU.

       Dr. Elliott opines that Ms. Houck was unable to make an informed medical decision

because Ethicon “failed to fully disclose the risks, complications (both early and late), and the

consequences thereof” in its IFU for TVT-O. Ex. A, Case-Specific Report at 46. Stated differently,

Dr. Elliott is offering the opinion that Ethicon should have, but did not, include certain information

in the TVT-O IFU.

       As noted above, this Court has previously held that Dr. Elliott is not qualified to offer

opinions about what should or should not be included in a particular product’s IFU. See Order

Adopting Mem. Op & Order, No. 2:12-md-02327, Doc. No. 6409, at 2 (S.D. W. Va. July 27,

2018). Yet, that is precisely what he has done here. Therefore, Dr. Elliott’s case-specific warnings

opinions should be excluded for the same reasons that his general warnings opinions have been

excluded.




                                                  4
    Case 2:12-cv-08091 Document 49 Filed 05/12/19 Page 5 of 10 PageID #: 413



                2.      Dr. Elliott’s warnings opinions do not fit the facts of this case.

        Dr. Elliott’s case-specific warnings opinions should be excluded for the additional reason

that such opinions (including any opinions about the adequacy of the informed consent process)

do not fit the facts of this case.

        Federal Rule of Evidence 702 requires that an expert opinion be “based on sufficient facts

or data,” and that the expert “reliably appl[y] the principles and methods to the facts of the case.”

Fed. R. Evid. 702 (emphasis added). In other words, to be admissible, Dr. Elliott’s opinions must

have some basis in the record. See Talley v. Danek Med., Inc., 179 F.3d 154, 162 (4th Cir. 1999);

Tyger Constr. Co. v. Pensacola Constr. Co., 29 F.3d 137, 142 (4th Cir. 1994) (“An expert’s

opinion should be excluded when it is based on assumptions which are speculative and are not

supported by the record.”). Expert testimony that is not based on the record “offers no assistance

to the trier of fact in understanding the evidence because it lacks an adequate foundation in the

evidence of the case.” Harrison v. United States, No. 2:07-00696, 2009 WL 36545, at *7 (S.D.

W. Va. Jan. 6, 2009); see also Sparks v. Gilley Trucking Co., 992 F.2d 50, 54 (4th Cir. 1993) (“[A]

court may refuse to allow a generally qualified expert to testify if his factual assumptions are not

supported by the evidence.”).

        Under Maryland law, to establish a claim for failure to warn, a plaintiff must establish that

(1) the defendant owed a duty to warn, (2) the defendant breached that duty, (3) there was a direct

causal connection between the defendant’s failure to warn and the alleged injuries, and (4) the

plaintiff was harmed. Higgins v. Diversey Corp., 998 F. Supp. 598, 604 (D. Md. 1997) (citing

Mazda Motor of Am. v. Rogowski, 659 A.2d 391, 394-96 (Md. Ct. Spec. App. 1995)). As such, in

order for Dr. Elliott’s case-specific warnings opinions to be relevant to the issue of specific

causation, the allegedly inadequate warnings must have directly caused Ms. Houck’s injuries.



                                                 5
   Case 2:12-cv-08091 Document 49 Filed 05/12/19 Page 6 of 10 PageID #: 414



        Dr. Elliott opines that Ms. Houck experienced extensive scarring, which led to vaginal pain

and dyspareunia, which “likely contributed to the development of pelvic floor myalgia, which

generates pain and discomfort as well.” See Ex. A, Case-Specific Report at 45. Dr. Elliott’s

warnings opinions do not fit the facts of this case because, in fact, Ethicon expressly warned of the

risks of scarring, pain and dyspareunia—the precise complications allegedly experienced by Ms.

Houck as a result of the implantation of TVT-O. See Ex. C, 2008 TVT Brochure (warning of risks,

including, but not limited to, difficulty urinating, pain, scarring, pain with intercourse, and mesh

exposure that may require treatment) (emphasis added); Ex. D, TVT Surgeon Resource

Monograph (warning of complications, including, but not limited to, bleeding, urinary retention,

injury to the bladder/bowel/urethra, urethral erosion, mesh protrusion (or defective healing), de

novo urge, infection of the mesh, and TVT device failure); Ex. E, TVT-O IFU (2009) (warning of

foreign body response that could result in extrusion, erosion, fistula formation or inflammation).

        Clearly, if Ethicon warned of the risk of the complications that Dr. Elliott opines were

experienced by Ms. Houck, then there is no causal connection between Ethicon’s warnings and

Ms. Houck’s injuries, and Dr. Elliott’s warnings opinions are irrelevant and do not fit the facts of

this case.

        Additionally, Dr. Elliott’s warnings opinions ignore the sworn testimony of Ms. Houck’s

implanting physician, Dr. Kim. Specifically, Dr. Kim testified that he was aware of the risks

associated with TVT-O long before Ms. Houck’s surgery in 2009—including the risks of pain,

scarring, and pain with intercourse—and that such complications could be temporary or chronic

and could necessitate additional procedures. See Ex. F, Daniel Kim, M.D. Dep. Tr. 17:12–26:16,

142:3–145:22; 147:19–148:8. Additionally, although Dr. Elliott opines that Ms. Houck was not

properly consented regarding the TVT-O because Ethicon failed to fully disclose the risks and



                                                 6
   Case 2:12-cv-08091 Document 49 Filed 05/12/19 Page 7 of 10 PageID #: 415



complications in the TVT-O IFU, Dr. Kim testified that he did not even use the IFU during the

consenting process with Ms. Houck. Id. at 146:10–14.

       Because Dr. Elliott’s warnings opinions are contrary to, and indeed ignore, the sworn

testimony given by Dr. Kim in this case, such opinions do not fit the facts of this case and should

be excluded.

       C.      Dr. Elliott’s Opinions Regarding Psychological Injuries and Ms. Houck’s
               Quality of Life Should Be Excluded.

       Dr. Elliott opines that the TVT-O has caused “a severe compromise to Ms. Houck’s quality

of life[]” due to the resulting “lack of physical intimacy[,]” and that studies show that “long-term

negative impact” on one’s “quality of life” could lead to “feelings of isolation, loneliness,

depression and suicide.” See Ex. A, Case-Specific Expert Report at 46. Dr. Elliott’s opinions

regarding Ms. Houck’s “quality of life” and the potential future emotional injuries that could result

should be excluded as not helpful to the jury and as beyond the scope of his qualifications.

               1.      Dr. Elliott’s “quality of life” opinions are not helpful to the jury.

       Two prerequisites for the admissibility of expert testimony under Fed. R. Evid. 702 are that

the testimony must (1) concern “scientific, technical, or other specialized knowledge,” and it must

“aid the jury or other trier of fact to understand or resolve a fact at issue.” Hines v. Wyeth, No.

2:04-06920, 2011 WL 2680842, at *1 (S.D. W. Va. July 8, 2011) (quoting Westberry v. Gislaved

Gummi AB, 178 F.3d 257 (4th Cir. 1999)). As such, “[e]xpert testimony which ‘merely regurgitates

factual information that is better presented directly to the jury rather than through the testimony of

an expert witness’ is properly excluded.” In re C.R. Bard, Inc., 948 F.Supp.2d 589, 608 (S.D. W.

Va. 2013) (quoting Hines, 2011 WL 2680842, at *5).

       In In re C.R. Bard, Inc., plaintiffs sought to admit expert testimony from “relationship

experts” regarding the “impact of the bellwether plaintiffs’ loss in terms of body image, self-


                                                  7
   Case 2:12-cv-08091 Document 49 Filed 05/12/19 Page 8 of 10 PageID #: 416



esteem, confidence, sexual drive and the ability to maintain an affectionate sexual relationship[,]”

as well as opinions regarding the plaintiffs’ “loss in terms of how and why the quality of their

intimate relationships has changed, and what affect [sic] that has in terms of self-concept,

connections and pain experienced as a result.” Id. at 607. This Court noted that portions of the

experts’ reports “merely state what the plaintiffs told them,” and held that “[s]uch testimony is

better presented directly to the jury via the . . . plaintiffs themselves.” Id. at 608. Further, this Court

held that, even if the “relationship experts” “reliably applied scientific literature to the facts

presented to them by the plaintiffs,” their opinions should be excluded because “expert testimony

on this issue is unnecessary because it is understandable to the average juror.” Id.

        Like the opinions of the “relationship experts” in In re C.R. Bard, Inc., Dr. Elliott’s

opinions regarding the loss of intimacy that she’s allegedly experienced as the result of her physical

injuries, and any associated impact on her quality of life, relate to matters that are “understandable

to the average juror” and, as such, Dr. Elliott’s “quality of life” opinions are not helpful to the jury

and should be excluded.

                2.      Dr. Elliott’s is not qualified to offer his “quality of life” opinions.

        Federal Rule of Evidence 702 provides that an expert may be qualified by “knowledge,

skill, experience, training or education.” Dr. Elliott is a Professor of Urology specializing in treat-

ment of pelvic organ prolapse and stress urinary incontinence in women and urinary incontinence

in men. Ex. A, Case-Specific Report at 1. There is no indication that Dr. Elliott’s knowledge, skills,

experience, training, or education qualify him to offer “quality of life” opinions or opinions

regarding possible future emotional injuries. Consequently, he should be precluded from testifying

at trial about mental illness, depression, anxiety, feelings of isolation, or suicide. Id. at 46.




                                                    8
      Case 2:12-cv-08091 Document 49 Filed 05/12/19 Page 9 of 10 PageID #: 417



IV.      Conclusion

         For the reasons stated above, this Court should limit or exclude Dr. Elliott’s case-specific

opinions as set forth herein.

                                               Respectfully submitted,



                                               /s/ Susan M. Robinson
                                               Susan M. Robinson (W. Va. Bar No. 5169)
                                               Thomas Combs & Spann PLLC
                                               300 Summers Street
                                               Suite 1380 (25301)
                                               P.O. Box 3824
                                               Charleston, WV 24338
                                               (304) 414-1800
                                               srobinson@tcspllc.com

                                               /s/ William M. Gage
                                               William M. Gage (MS Bar No. 8691)
                                               Butler Snow LLP
                                               1020 Highland Colony Parkway
                                               Suite 1400 (39157)
                                               P.O. Box 6010
                                               Ridgeland, MS 39158-6010
                                               (601) 985-4561
                                               william.gage@butlersnow.com

                                               COUNSEL FOR DEFENDANTS
                                               ETHICON, INC. AND JOHNSON & JOHNSON




                                                  9
  Case 2:12-cv-08091 Document 49 Filed 05/12/19 Page 10 of 10 PageID #: 418



                               CERTIFICATE OF SERVICE

       I hereby certify that on this date, I electronically filed the foregoing document with the

Clerk of the Court using the CM/ECF system which will send notification of such filing to the

CM/ECF participants registered to receive service in this MDL.



                                            /s/ Susan M. Robinson
                                            Susan M. Robinson (W. Va. Bar No. 5169)
                                            Thomas Combs & Spann PLLC
                                            300 Summers Street
                                            Suite 1380 (25301)
                                            P.O. Box 3824
                                            Charleston, WV 24338
                                            (304) 414-1800
                                            srobinson@tcspllc.com
